Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL POWER NET SYSTEM AND CONTROL METHOD THEREFOR

Examiner: Adam Arciero	S.N. 16/837,131	Art Unit: 1727         November 17, 2022

DETAILED ACTION

The Application filed on February 18, 2022 has been received.  Claims 1-6 are currently pending and have been fully considered.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 3 is objected to because of the following informalities: the claim refers to a fuel cell and then claims “an FC Stop mode” which is assumed to be a fuel cell stop mode and is inconsistent with the rest of the claim language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fuel cell power net system" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fuel cell" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the power storage device" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first COD relay" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the COD line" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the main line" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the COD resistor" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second COD relay" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first main relay" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the main cathode line" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second main relay" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the main anode line" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bypass relay" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bidirectional converter" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the main line" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bypass relay" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first main relay" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the main cathode line" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the main line" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilchrest (US 2007/0292724 A1; as found in IDS dated 2/18/2022) and Sakajo  et al. (US 2006/0280977 A1; as found in IDS dated 2/18/2022), do not specifically disclose, teach, or fairly suggest the claimed fuel cell power net system comprising: a main line connecting the fuel cell and power storage device to each other with a main relay disposed in the main line so as to break or make an electrical connection between the fuel cell and power storage device; and a bypass line having a bypass relay, wherein the bypass line is branched from the main line, bypasses the main relay, and is connected to the power storage device, and the bypass relay is configured to make or break an electrical connection of the bypass line; and a controller configured to control the main relay or bypass relay such that the power stored in the storage device is supplied to the fuel cell while power generation of the fuel cell is stopped (claim 1). Gilchrest teaches of a fuel cell system comprising a battery and a plurality of switches 118,120 configured to open and close circuits connected between the fuel cell, battery, and power conversion system (Fig. 1 and paragraph [0034]). Sakajo et al. teaches of a fuel cell system comprising a battery, a controller, and wherein the fuel cell is configured to charge the battery by using switches (paragraph [0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727